Citation Nr: 1000354	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-37 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployabilty due to service-connected conditions 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from 
September 1986 to July 1990, and from January 1991 to April 
1991, to include service in Operation Desert Storm. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  The claim was before the Board on a previous 
occasion, and was remanded in April 2007 for evidentiary and 
procedural development.  All actions included in the remand 
(obtainment of Social Security Administration Records and the 
affording of a new VA psychiatric examination) have been 
accomplished.  


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for 
posttraumatic stress disorder (PTSD) at a 70 percent 
evaluation, and for chronic fatigue associated with an 
undiagnosed illness at a 10 percent evaluation, for a 
combined disability rating of 70 percent.  

2.  The Veteran has met the threshold requirements for a 
consideration of a schedular TDIU; he has been medically 
found to be unable to engage in a substantially gainful 
occupation due to his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for a schedular TDIU have been met. 38 C.F.R. §§ 
3.321(b), 3.340, 3.341, 4.16, 4.19; Moore v. Derwinski, 1 
Vet. App. 356 (1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sufficient evidence is of record to grant the Veteran's claim 
of entitlement to a TDIU.  Accordingly, whether or not VA has 
met its duties of notice and assistance I is of no 
consequence as there is no prejudice to the Veteran.  

Legal Criteria

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the Veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).   

The Board must determine whether the Veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
fact that a Veteran may be unemployed or has difficult 
obtaining employment is not determinative.  The ultimate 
question is whether the Veteran, because of service-connected 
disability, is incapable of performing the physician and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
In making its determination, VA considers such factors as the 
extent of the service- connected disability, and employment 
and educational background. See 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

Analysis

The Veteran is service-connected for posttraumatic stress 
disorder (PTSD) at a 70 percent evaluation, and for chronic 
fatigue as due to an undiagnosed illness at a 10 percent 
evaluation; this meets the schedular criteria for 
consideration for TDIU.

The Veteran contends that these disorders, particularly the 
PTSD, make him unable to maintain any gainful employment.  

The Veteran has a lengthy history of mental health problems, 
and has a history of incarceration due to substance abuse.  
He reported that he had been incarcerated for up to 48 months 
(4 years) due to these issues, and has been constantly 
dealing with the intrusive thoughts associated with service-
connected PTSD.  

The Veteran was afforded an examination in September 2009, 
which addressed the level of disablement associated with his 
service-connected PTSD specifically.  The examiner concluded 
that the Veteran had total occupational and social impairment 
due to his PTSD signs and symptoms.

The examiner noted that the Veteran had been employed as a 
flagger on a construction site; however, it is apparent that 
at the time of the examination, he was no longer so employed.  
That is, the Veteran reported being unable to work in this 
capacity as he was around heavy machinery which was loud, and 
which reminded him of his traumatic military experiences.  
The Veteran reported being tired all the time, and stated 
that he cannot be around other people.  The examiner found 
that the severity of PTSD was constant and severe, and 
despite an assessment of a GAF of 55, the examiner went on to 
state that the Veteran is unable to work.  

In continuing the denial of the claim for a TDIU,  the 
Appeals Management Center (AMC) noted in its supplemental 
statement of the case that the GAF score of 55 in the 
September 2009 examination was indicative of only moderate 
impairment due to PTSD, and that the opinion of 
unemployability was based only on subjective history.  This 
conclusion is, at best, wrong.

The VA examiner, a psychiatrist, specifically noted reviewing 
the entire claims file, which included numerous mental health 
clinical visits where GAF scores were in the low to mid 30s.  
Moreover, the examiner specifically concluded, based on the 
evidence of record, that the PTSD was severe and constant and 
the Veteran was unable to work.  

The AMC chose to interpret the GAF scores on its own, 
substituting its own medical judgment for that of a trained 
medical expert; a clear violation of established 
jurisprudential precedent.  See Colvin v. Derwinski, Vet. 
App. 171, 175 (1991). 

TDIU is warranted.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
conditions (TDIU) is granted




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


